Title: To George Washington from Peyton Short, 22 July 1798
From: Short, Peyton
To: Washington, George



Sir,
New-Post—22d July—1798

I had the honor of receiving your Letter of the 16th inst. directed to the care of Genl Spotswood, on last Evening. Be assured, Sir, I will pay the strictest attention not only to the execution of the power to be vested in me by Genl Spotswood, but to the object also of your request respecting your two tracts of Land on Rough Creek.
I will communicate with Colo. Marshall, who is a near neighbour of mine, on the latter subject, immediately after my Return to Kentucky—which will be in the course of three or four Weeks, and shd there be any arrearages of taxes due on those lands, will with pleasure advance the amt—the mode of reimbursement can be effected in any way that may be most agreable to you—either by permission to draw on you or other wise.
I shall ever feel the most sensible happiness in executing not only the above Commissions but in rendering you any other service within the compass of my power—which so far from considering as a trouble imposed on me, I beg you to accept as a small tribute from a grateful American, who, from his infancy has been taught to respect & revere your name, and to consider you as the

common father of your Country. With these Sentiments permit me, Sir, to subscribe myself Your Obt Hble Sert

Peyton Short

